Citation Nr: 1604079	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.  Entitlement to service connection for a disability manifested by small black spot on the brain to include as secondary to exposure to contaminated water at Camp Lejeune.  
 
2.  Entitlement to service connection for skin condition, to include seborrheic keratosis, and squamous cell carcinoma in situ of right buttock, to include as secondary to exposure to contaminated water at Camp Lejeune.
 
3.  Entitlement to service connection for headaches to include as secondary to a disability manifested by small black spots on the brain to include as secondary to exposure to contaminated water at Camp Lejeune.
 
4.  Entitlement to a rating in excess of 30 percent for a generalized anxiety disorder with depression. 
 
5.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities.  
 
 
REPRESENTATION
 
Appellant represented by:  Robert Chisholm, Attorney at Law
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1959 to November 1963. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
 
In September 2009, the Veteran testified at a hearing held at the RO before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  That Judge has since retired, and in November 2015 the appellant was offered an opportunity to testify at a new hearing.  In November 2015, the Veteran elected not to appear at a new hearing.
 
This case was remanded by the Board for further development in February 2010.  In August 2011, the Board denied entitlement to an increased rating in excess of 30 percent for a generalized anxiety disorder with depression, and entitlement to a total disability rating based upon individual unemployability due to service connected disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand the parties agreed to vacate the Board's August 2011 decision and remand the case to the Board for additional development.  The joint motion was granted in a Court order dated in April 2012.  
 
In November 2012, this case was remanded for further development to include obtaining a VA opinion.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issue of entitlement to a total disability rating based upon individual unemployability due to service connected disabilities is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The Veteran was stationed at Camp Lejeune during the period of time for which exposure to contaminated drinking water has been presumed.
 
2.  A disability manifested by a small black spot on the brain is not shown by the record.  
 
3.  A skin disorder was not manifest in service, skin cancer was not manifest to a compensable degree within one year of separation from active duty and a skin disorder is not otherwise attributable to active service.
 
4.  Headaches were not manifest during service nor were they caused by or permanently made worse by a service connected disability.
 
5.  Generalized anxiety disorder with depression is not manifested by occupational and social impairment with reduced reliability and productivity.
 
CONCLUSIONS OF LAW
 
1.  A disability manifested by a small black spot on the brain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  A skin disability was not incurred in or aggravated by service nor may a malignant tumor be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).
 
3.  Headaches were not incurred in or aggravated by service nor were they caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310 (2015).
 
4.  The criteria for an initial rating higher than 30 percent disabling for a generalized anxiety disorder with depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9400 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of  2000 (VCAA) 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2005 and December 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis
 
The Veteran appeals from the denial of entitlement to service connection for a disability manifested by a small black spot on the brain, a skin disorder to include seborrheic keratosis, squamous cell carcinoma in situ of right buttock; and headaches.  He contends that he was exposed to contaminated water when he was stationed at Camp Lejeune, North Carolina from July 1960 to November 1961; that he lived on base and drank the water at the base several times a day; and that his headaches, skin problems and a disorder manifested by a small black spot on the brain are associated with his exposure to the contaminated water.  
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Malignant tumors, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.
 
The Veteran's service records establish that he was stationed at Camp Lejeune during service.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See Veterans Benefits Administration  (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).
 
In 2009, the National Academy of Sciences ' National Research Council  published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.  This report included a review of studies addressing exposure to trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent, as well as a mixture of the two, and disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/ suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).  The Veteran has not been diagnosed with any of the diseases listed above.  
 
Initially, the Board finds against the claim of entitlement to service connection for a disability manifested by a small black spot on the brain.  To that end, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1131.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C.A. § 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Here, there is no credible and competent evidence showing that the Veteran has a disability due to a small black spot on the brain.  The Board has reviewed the service treatment records, post service treatment records and lay statements of record.  Significantly, none of these show any competent evidence of a disability due to a small black spot on the brain.  The separation examination shows normal head and neurological findings.  Post service treatment records are silent as to the claimed disorder.  Indeed, MRI of the brain in March 2007 disclosed normal findings for his age and that there were no masses or tumors present.  The June 2011 VA examiner found no evidence brain tumor or black spots on MRI.  While a December 2014 VA examiner noted visual changes including a "black spot" in the visual fields on February 20, 2007 with normal MRI of the brain on March 12, 2007, the examiner could find no disability associated with "black spot" in the claims file.
 
Implicit in the claim is the Veteran's belief that he has a disability due to a small black spot on the brain.  He, however, has not established his competence to establish the existence of such a disability.  The question of whether the Veteran has the claimed disability is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no evidence showing that the appellant suffers from a disability due to a small black spot on the brain at the time of filing of the claim or at any time during this appeal.  Moreover, even if one does exist there is no competent evidence linking such a disorder to service.  Should the pathology reappear in the future, a new claim could be filed at that time.  

The claim is denied.  
 
The Board further finds against the claim of entitlement to service connection for a skin disorder to include seborrheic keratosis, squamous cell carcinoma in situ of right buttock, as well as entitlement to service connection for headaches to include as secondary to a disability manifested by small black spots on the brain.  The Veteran claims that his disabilities are the result of his drinking contaminated water when he was stationed at Camp Lejeune from 1960 to 1962.  
 
After weighing the evidence, the Board concludes that the most probative evidence is against the Veteran's claims.  To that end, service treatment records are devoid of any treatment, complaints and/or diagnoses for the claimed disabilities.  The separation examination disclosed normal findings for the skin and neurological system.  Further, there is no evidence that a malignant disorder of the skin was compensably disabling within a year of the appellant's separation from active duty.  
 
The record discloses objective evidence of skin problems and headaches decades post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any medical evidence linking the Veteran's disabilities to any incident in service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the appellant nor his representative has presented any such opinion.
 
Rather, the June 2011 VA examiner opined that the seborrheic keratosis, squamous cell carcinoma in situ of right buttock was not caused by or a result of drinking the water at Camp Lejeune.  He reasoned that current database provides no solid evidence linking either of his skin disorders to the water at Camp Lejeune.  
 
In a November 2011 VA addendum opinion, the VA examiner commented that seborrheic keratosis is a very common benign skin lesion (not a cancer) and further discussion of risk factors is not applicable.  The examiner noted that according to a widely-utilized literature-based medical reference source the biggest risk factors squamous cell carcinoma of skin (including in-situ lesions) are sun exposure living closer to the equator, age and ethnicity with the incidence being much lower in black or dark skinned individuals and higher in non-dark skinned individuals.  Less common risk factors he noted include radiation immunosuppression chronic inflammation and arsenic.  The Veteran has some of these risk factors he stated.  The examiner found that drinking Camp Lejeune water is not established as a significant risk factor for developing squamous cell skin carcinoma in-situ. 

During the January 2012 VA examination, the Veteran was diagnosed with migraines to include migraine variants.  The VA examiner opined that it was less likely than not, i.e., there was less than a 50 percent probability, that the Veteran's claimed headaches were caused by or a result of or aggravated by his exposure to contaminated water while stationed at Camp Lejeune.  The VA examiner reasoned that the Veteran's headaches were not a disease which is associated with exposure to the contaminants found in the water.  Trichloroethylene and perchloroethylene  benzene and vinyl chloride exposure was discussed in the National Research Council National Academy of Sciences report on contaminated water supplies at Camp Lejeune Assessing Potential Health Effects in 2009.  The report included a review of studies addressing exposure to trichloroethylene and perchloroethylene .  They found 14 diseases identified as having limited and suggestive evidence of an association.  The list of these diseases did not include headaches.  Additionally, the examiner stated that other scientific organizations to include the Environmental Protection Agency have assessed potential long term health effects resulting from exposure to benzene and vinyl chloride, but headaches were not associated with such exposure.  
 
The December 2014 VA examiner opined the Veteran's claimed disorders were less likely than not, i.e., there was less than a 50 percent probability, incurred in or caused by the claimed in service injury, event or illness.  The VA examiner noted that the Veteran was stationed at Camp Lejeune from 1960-1961 and that he lived in Florida from 2005 until the present, a part of the United States which is noted for high levels of sun exposure.  Review of the medical literature, she found, including documents from the National Institutes of Health, Agency for Toxic Substances and Disease Registry, and Nuclear Regulatory Commission did not show an association between the development of skin cancer nor ophthalmic migraines, and exposure to contaminated water at Camp Lejeune.  Sun exposure, however, was noted to be the leading cause of skin cancer she stated.
 
The VA medical opinions are persuasive and warrant being assigned greater probative weight than the lay statements of record.  The collective opinions of the VA examiners represent the most probative opinion evidence on the questions presented.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue.  In addition, the VA examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  The opinions are well reasoned and are afforded greater probative weight than the assertions of the Veteran presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).
 
To the extent that the Veteran claims that his current disabilities are related to service, the undersigned notes that as a layperson the appellant is competent to report his symptoms, and the circumstances surrounding such.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay persons, however, are not competent to render an etiology opinion on a complex medical question such as presented here, i.e. the etiology of his current disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Given the complexity of the disorders at issue, the question of whether the Veteran's claimed disabilities are related to service to include exposure to water at Camp Lejeune is beyond the realm of a layman's competence.  Jandreau, 492 F.3d at 1376-77.  
 
The Board acknowledges that the Veteran alternatively claims that his headaches are secondary to a disability manifested by a small black spots on the brain.  As service connection for such a disorder has been denied, this theory of entitlement is inapplicable and needs no further discussion.
 
In sum, the most probative evidence of record is against finding that the Veteran's disabilities are directly related to service and against finding that a malignant skin cancer was compensably disabling within a year of separation from active duty.  Hence, entitlement to service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
Ratings
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
The Veteran appeals the denial of entitlement to an initial rating higher than 30 percent for a generalized anxiety disorder with depression.  His disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  
 
The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130.
 
A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
In assessing the evidence of record, it is important to note that the global assessment of functioning score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Under DSM-IV a score of 51-60 was assigned where there were moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 was indicated where there were some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  
 
In an April 2005 psychiatric questionnaire it was opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to symptoms.  The examiner, however, also opined that the Veteran experienced total occupational and social impairment due to his symptoms and was unemployable due to his psychiatric symptoms.  The examination disclosed that the Veteran had symptoms of feeling depressed, anxious mood, insomnia, forgetfulness.  The VA examiner found that his psychiatric symptoms in addition to his medical problems resulted in the Veteran's total occupational and social impairment.
 
During the January 2007 VA examination, the Veteran reported retiring from his last job in August 1998 because he could not physically perform the work any longer.  The VA examiner indicated that the Veteran's mental status was within normal limits.  There was no impairment of thought process or communication, delusions or hallucinations, displays of inappropriate behavior, or suicidal or homicidal ideation.  The Veteran denied having panic attacks or impaired impulse control, but complained of primary mood symptoms including depression and irritability.  He denied anhedonia and was noted to be a family man who saw his grandchildren whenever he wanted.  
 
In December 2007, the Veteran denied having thoughts of suicide but admitted to having thoughts of harming himself in the past.   Examination disclosed he was dressed neatly and spoke with normal rate and volume.  The appellant was logical, coherent and goal oriented.  He described his mood as depressed, but he denied suicidal or homicidal ideation.  There was no evidence of a thought disorder.  The assessment was that the Veteran was suffering from the frustration and dysphoria associated with failing to receive disability benefits.  
 
In January 2008, the Veteran's wife stated that they have been married for 42 years and that his anger worsened after he retired from the post office.  She reported that the Veteran had become easily upset and that, in recent months, she noticed that he drank wine and beer at night.  She stated that he was difficult to live with due to his changing moods and drinking. 
 
At an April 2009 VA examination the Veteran was noted to have recently stopped taking one medication because he did not think it was helping.  His wife indicated that he had been more irritable in recent weeks.  Mental status examination revealed that the appellant was logical, coherent and goal directed.  There were no thoughts of harming self or others, and no evidence of aberrations or thought disorder.  The Veteran appeared as well groomed, polite and cooperative.  The appellant denied any particular problems with sadness, and his irritability had improved a lot since he resumed taking his medication.  The claimant discussed activities that he enjoyed and problems with his disability rating. 
 
The Veteran reported socializing with his family, but not liking people "knowing [his] business." He spent his days with his grandchildren, fishing and shopping with his wife.  He enjoyed handball (although he would argue with his opponent), building things, and fishing. 
 
The Veteran reported difficulty sleeping, and being irritable and sad because he was not as active as he would like.  He felt useless and had a difficult time relaxing.  Examination revealed the appellant to be clean and appropriately dressed.  His attitude was cooperative, friendly, relaxed and attentive; and his affect was normal and his mood was good.  There was nothing remarkable about his speech, psychomotor activity or thought processes or content.  There were no delusions, hallucinations, inappropriate behaviors, obsessive/ritualistic behaviors, panic attacks, or suicidal or homicidal thoughts.  His impulse control was good, and he had no episodes of violence.  His memory was intact.  Psychological testing was performed, but the results were considered to probably be invalid.  The VA examiner opined that there was no total occupational and social impairment due to mental signs and symptoms; that the symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school; and there was no reduced reliability and productivity due to mental disorder symptoms.  The examiner opined, however, that the appellant showed an occasional decease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning. 
 
During the June 2010 VA examination the Veteran endorsed having muscle tension, crying spells, anhedonia, poor sleep, increased ruminations and worries, low energy, feeling restless and on edge, irritability and being easily fatigued.  These symptoms reportedly occurred all day every day and were severe in intensity. The Veteran had been married for 45 years and had three grown children and grandchildren.  His relationship with his wife was described as "fine," with only minor disagreements. The relationship with his children and grandchildren was good.  He reported having no close friends, although he had a lot of friends when he lived in New York.  He generally got along with people, but did not like it when they talked about their own problems.  The Veteran reported that he enjoyed fishing and did some exercising and yard work. He shopped as needed and helped with the chores.  He stated that approximately once a week he drank a bottle of wine.  

Mental status examination revealed that the Veteran was clean and appropriately dressed. There was nothing remarkable about his psychomotor activity, speech, or thought process or content.  His attitude was cooperative, friendly, relaxed and attentive.  His affect was normal and his mood was good.  There were no delusions, sleep impairment, obsessive/ritualistic behaviors, panic attacks, inappropriate behaviors or homicidal thoughts.   The Veteran admitted to having passive suicidal thoughts but without intent or plan.  His impulse control was good, and he denied episodes of violence. He maintained minimum personal hygiene, and his memory was normal.

Psychological testing was conducted, but yielded invalid results as scores were highly consistent with probable malingering.  The VA examiner commented that there was no evidence of total occupational and social impairment due to mental disorder signs and symptoms; no evidence of reduced reliability and productivity due to mental disorder symptoms; and no evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms with generally satisfactory function.  The examiner did find that the appellant's mental disorder signs and symptoms were mild, and manifested by decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Given the Veteran's reported significant exaggeration of symptoms, the examiner was unable to determine the true functional impairment without resorting to mere speculation. 
 
During a July 2014 VA examination the Veteran reported that he had been married to his wife since 1965 and that his marriage was stable.  The Veteran was in regular contact with his children and grandchildren.  He reported that he liked fishing and went shopping with his wife in the mornings.  The Veteran's symptoms included a depressed mood, anxiety, chronic sleep impairment and difficulty in establishing and maintain effective work and social relationships.  The VA examiner commented that the symptom of a constricted/flattened affect noted in VA treatment records dated in October 2005, September 2006, October 2006, December 2006, January 2007, February 2007, July 2007, August 2009, November 2009, and January 2010; as well as the report of suicidal thoughts noted at the time of the VA examination in June 2010 had been specifically considered.  The examiner found that the description of these symptoms were consistent with a diagnosis of a generalized anxiety disorder and persistent depressive disorder (dysthymia).  The examiner noted that during periods of increased stress, an individual's affect may be described as constricted/flattened as the range of their affective experience reflects the increased stress.  The examiner noted that as demands to cope increased the range of one's affective experience may narrow. The VA examiner further noted that the frequency and intensity of the Veteran's fluctuations in fleeting and passive suicidal ideation, although very rare, were consistent with the expectable fluctuations of symptoms of generalized anxiety disorder and persistent depressive disorder (dysthymia).  
 
The Veteran was described as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner opined that the Veteran's mental disorder diagnosed as a generalized anxiety disorder and persistent depressive disorder (dysthymia) did not preclude him from working at substantially gainful employment consistent with his work and educational background.
 
In October 2012 and 2014, vocational rehabilitation counselor C. W., found that the Veteran was not capable of maintaining substantially gainful work given his anxiety disorder.  
 
In an October 2014 addendum, the VA examiner expressed disagreement with C. W's opinion.  He maintained that throughout the Veteran's treatment records the appellant was noted to maintain social and occupational functioning to the degree that his physical condition allowed throughout his life.  The VA examiner noted that the Veteran has maintained a long term marriage and enjoyed regular contact with his children and grandchildren.  He also stated that the Veteran had a long work history, including working for postal service for 20 years, and that he retired ultimately due to physical limitations.  The VA examiner opined that the Veteran's mental disorder did not, in and of itself, preclude him from working at substantially gainful employment consistent with his work and educational background.  
 
Based on the evidence presented, the Board finds against the claim.  The evidence to include the lay statements, VA outpatient treatment notes of record and VA examinations, does not justify an evaluation higher than 30 percent disabling for generalized anxiety disorder with depression.  To that end, the VA examinations and outpatient treatment records generally disclose that the Veteran has normal speech, hygiene, memory, attention, judgment, intelligence and orientation.  He is without hallucinations, thought disorder and/or homicidal thoughts.  While he has reported passive suicidal thoughts at times, the thoughts were without intent or plan.  He fished, went shopping with wife and enjoyed football.  Although the Veteran was not working, by his own admission he retired from his job because of physical limitations, not a psychiatric disorder.  The Veteran has been married to his wife for over 40 years and reported a good relationship with his wife, children and grandchildren.  The above demonstrates that he can maintain relationships.  
 
The Board is mindful of the April 2005 examination where it was opined that that the Veteran experienced total occupational and social impairment due to his symptoms and was unemployable due to his psychiatric symptoms.  That examiner, however, also found  that the Veteran experienced only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to his symptoms.  The examiner further stated that the Veteran did not meet the criteria for total occupational and social impairment, i.e., symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Rather, the examiner stated that the Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names directions recent events).  These findings are consistent with the 30 percent rating assigned.  

It is noted that the April 2009 and July 2014 VA examiners also found that there was occasional decease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning.  The June 2010 VA examiner found mental disorder signs and symptoms that were mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. It must be noted, however, that the appellant has been found to be malingering on several occasions.  Hence, the credibility of the symptoms reported, to include any claim of suicidal ideation may legitimately be questioned.
 
For the reasons stated above and given the absence of symptoms during this period such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment or abstract thinking and difficulty in establishing and maintaining effective work and social relationships, the evidence preponderates against entitlement to a rating higher than 30 percent disabling.  
 
Although an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score is to be considered such a finding is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126).  Still, it is notable that for the period considered in this appeal the majority of the Veteran's global assessment of functioning score ranged from 58 to 75 which is indicative of mild to moderate symptoms.  In the view of the Board, the global assessment of functioning scores are consistent with symptoms due to generalized anxiety disorder with depression and the assignment of no more than a 30 percent rating.
 
The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of difficulty in establishing and maintaining effective work and social relationships.  While Veteran is competent to report his symptoms, Layno v. Brown, 6 Vet. App. 465, 469 (1994), given the finding of malingering the credibility of his reports is questionable.  The Board has also considered the lay statements of record which discuss the Veteran's social and occupational limitations and his symptoms to include depressed mood, irritability, anxiety, chronic sleep impairment and anger.  
 
Significantly, the Board finds that neither the lay statements nor the medical evidence demonstrates that the criteria for the next higher evaluation have been met.  Although the Veteran reports difficulty concentrating, irritability, sleep disturbance, depressed mood, anger, and anxiety, such symptoms do not warrant a 50 percent evaluation or higher when all the other manifestations are considered.  Mauerhan.  The manifestations, even when assumed to be credible, preponderate against finding evidence of occupational and social impairment with reduced reliability and productivity.  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more.  Accordingly, a rating higher than 30 percent for generalized anxiety disorder with depression is denied.  
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for this disability. 
 
The discussion above reflects that the symptoms of the Veteran's generalized anxiety disorder with depression are contemplated by the applicable rating criteria.  The effects of his disability, including occupational and social impairment, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   
 
 
ORDER
 
Entitlement to service connection for a disability manifested by a small black spot on the brain to include as secondary to exposure to contaminated water at Camp Lejeune is denied.  
 
Entitlement to service connection for skin disorder (claimed as seborrheic keratosis, squamous cell carcinoma in situ of right buttock) to include as secondary to exposure to contaminated water at Camp Lejeune is denied.  
 
Entitlement to service connection for headaches to include as secondary to a disability manifested by a small black spot on the brain on the brain to include as secondary to exposure to contaminated water at Camp Lejeune is denied.  
 
Entitlement to an increased rating for a generalized anxiety disorder with depression is denied.  
 
 
REMAND
 
The Veteran appeals the denial of entitlement to a total disability rating based upon individual unemployability due to service connected disabilities .  In light of the assertions set forth by the Veteran and the evidence of record, the Board finds that a VA examination is necessary before the issue of entitlement to  a total disability rating based upon individual unemployability due to service connected disabilities can be decided.  In this regard, the Veteran has expressed difficulty maintaining employment because of his service connected disabilities.  

The  Veteran is service connected for a generalized anxiety disorder with depression, rated as 30 percent disabling; residuals of a right knee arthrotomy with synovitis, rated as 10 percent disabling; bilateral pes cavus, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; traumatic arthritis of the right knee, rated as 10 percent disabling; a hiatal hernia, rated as 10 percent disabling; and a bilateral hearing loss rated as 10 percent disabling.  His combined evaluation is 60 percent.  
 
While the record has several opinions that address whether the Veteran's individual service connected disabilities impact his ability to maintain employment, a VA examination that addresses the cumulative effect that his service connected disabilities have on his ability to maintain employment has not been obtained.  A remand for such an examination, therefore, is warranted.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Schedule the Veteran for a VA examination(s) to determine the collective impact that his service connected disabilities have on his ability to obtain or retain employment.  The claims folder, to include the appellant's VBMS and Virtual VA files,  must be made available to the examiner(s) for review.  All findings should be reported in detail.  The examiner must address the October 2012 and October 2014 opinions of vocational rehabilitation counselor C. W.  The examiner must discuss the Veteran's educational and occupational history and explain how these factors are related to his employability.  The nature of any functional impairment caused by service connected disorders must be explained.  If malingering is identified that must be noted and discussed.  A complete rationale for all opinions should be provided.  
 
2.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


